Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Leon Waddell appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, *289we affirm for the reasons stated by the district court. United States v. Waddell, No. 1:05-cr-00347-NCT-1 (M.D.N.C. Feb. 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.